—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of burglary in the first degree (Penal Law *905§ 140.30 [1]). Even assuming, arguendo, that the contention of defendant that he was denied effective assistance of counsel survives his guilty plea (cf., People v Burke, 256 AD2d 1244, lv denied 93 NY2d 851), we conclude that defendant’s contention lacks merit. Defendant contends that he was denied effective assistance of counsel because defense counsel did not seek to sever his trial from that of his codefendant, thereby forcing defendant to plead guilty. Defendant has failed to demonstrate that defense counsel lacked a legitimate reason for not seeking severance (see, People v Dunn, 261 AD2d 940, 941, lv denied 94 NY2d 822). (Appeal from Judgment of Onondaga County Court, Burke, J. — Burglary, 1st Degree.) Present — Pigott, Jr., P. J., Wisner, Scudder, Kehoe and Burns, JJ.